Title: From James Madison to James Monroe, 11 December 1784
From: Madison, James
To: Monroe, James


Dear Sir
Richd. Decr. 11. 1784
Neither of the two last posts brought me a line from you. I find one in the office for Mr. Jones who is absent on a visit to King George. I expect him back on Monday next. Our proceedings throughout this week have turned chiefly on the bill for assize Courts, which yesterday passed the H. of D. after a faint opposition and with very few dissenting voices. It is formed pretty much on the pattern of the English establishment. The disposition of the Senate towards the bill is not yet certainly known but is presumed to be not unfavorable. Present my compliments to Mr. Mercer. I intended to have dropped him a line by this post, but am too much abridged in time. You will be so good as to mention to him the progress of the Assize bill which if I do not forget his sentiments, will give him pleasure. With much respect I am Dr. Sir Yrs. sincerely
J. Madison Jr.
There are a number of letters in the post office here for Mr. Jefferson, from different quarters. Ought they to be sent to Europe or to His Steward?
I find that the letters of Mr. Mazzei covered to you by the last post, did not pay the postage here as I signified. I sent the money for the purpose with the packet, but the Post-Master refused to take it, alledging its address to a Member of Congs. and the post went off before I could make the explanations. If you think it worth while you can settle the matter with the Post office at Trenton, & let me know the amount.
 